Case 14-34439-sgj13 Doc 76 Filed 09/30/19 Entered 09/30/19 13:22:42 Pagelof5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

in Re: PAUL SAPUTO Case # 14-34439-SGJ-13

Debtor's Certification and Motion for Entry of Discharge
Pursuant to U.S.C, Section 1328(a)}

The Debtor moves for entry of discharge under 11 U.S.C. Section 1328(a) of the Bankruptcy Code.

1 By signing below, the Debtor certifies under penalty of perjury under the laws of the United States of
America that the following statements are true and correct.

A.

| have completed the personal financial management instructional course from an agency approved
by the United States Trustee. A copy of Official Form 23 is attached as Exhibit 1.

If | owe a debt arising from (a) any violation of any state or federal securities laws, regulations or
orders; (b) fraud, deceit or manipulation in a fiduciary capacity or in connection with the purchase or
sale of any security; (c) a civil remedy under Section 1964 of title 18; or (d} a criminal act, intentional
tort, or willful or reckless misconduct that caused serious physical injuryer death to another individual
in the preceding five years, then | have not claimed an exemption for my residence in an amount in
excess of $125,000.

All amounts payable by me on a domestic support obligation, that are due through this date
(including amounts due before the petition was filed in this case, but only to the extent provided for b:
the plan) have been paid.

| have not received a discharge in a case filed under Chapter 7, 11 or 12 of the Bankruptcy Code
during the four-year period before the date that my petition was filed in this case.

| have not received a discharge in a case filed Under Chapter 13 of the Bankruptcy Code during the
two-year period before the date that my petition was filed in this case.

No criminal proceeding is pending against me alleging that | am guilty of a felony.

No civil case is pending against me alleging that | am liable for any (a) violation of the Federal
securities laws, and State securities laws, or any regulation or order issued under Federal securities
laws or State securities laws; (b) fraud, deceit or manipulation in a fiduciary capacity or in connection
with the purchase or sale of any security; (c) civil remedy under section 1964 of title 18; or (d)
criminal act, intentional tort, or willful reckless misconduct that caused serious physical injury or
death to another individual in the preceding five years.

ade all y required by my confirmed chapter 13 plan.

Signed: tl Uy 2 “ub J)

 

 

AY
Debtor \ Ds. SS Attorney for pébtor
Case 14-34439-sgj13 Doc 76 Filed 09/30/19 Entered 09/30/19 13:22:42 Page2of5

Debtor's Certification and Motion for Entry ef Chapter 13 Discharge
Page 2
Case # 14-34439-SGJ-13

NOTICE

AHEARING MAY NOT BE CONDUCTED UNLESS A RESPONSE IS FILED WITH THE CLERK OF Tr
UNITED STATES COURT, 1100 COMMERCE STREET, ROOM 1254, DALLAS, TX 75242-1496,
BEFORE CLOSE OF BUSINESS TWENTY ONE (21) DAYS FROM THE DATE OF SERVICE HEREO|

ANY RESPONSE MUST BE FILED WITH THE CLERK, AND A COPY MUST BE SERVED UPON
COUNSEL FOR THE MOVING PARTY PRIOR TO THE DATE AND TIME SET FORTH HEREIN. IFA
RESPONSE IS FILED AHEARING WILL BE HELD WITH NOTICE TO (1) THE DEBTOR AND
DEBTOR'S ATTORNEY; (2) THE OFFICE OF THE U.S. TRUSTEE; (3) ANY TRUSTEE AND THE
TRUSTEE'S ATTORNEY; (4) THE MEMBERS OF ANY OFFICIAL COMMITTEE, OR THE ATTORNEY
FOR ANY OFFICIAL COMMITTEE IF ANY ATTORNEY HAS BEEN EMPLOYED; OR, IF THERE IS NC
COMMITTEE, THE TWENTY (20) LARGEST UNSECURED CREDITORS; (5) ANY PARTY NAMED C
A COURT-APPROVED ALTERNATIVE SERVICE LIST; (6) ALL PARTIES REQUESTING NOTICE
PURSUANT TO LOCAL BANKRUPTCY RULE 2002-1(J); (7) THE RESPONDING PARTIES; AND AN’
OTHER AFFECTED ENTITY.

IF NO HEARING ON SUCH NOTICE OR MOTION INITIATING A CONTESTED MATTER IS TIMELY
REQUESTED, THE RELIEF REQUESTED SHALL BE DEEMED TO BE UNOPPOSED, AND THE
COURT MAY ENTER AN ORDER GRANTING THE RELIEF SOUGHT OR THE NOTICED ACTION Mé
BE TAKEN.
Case 14-34439-sgj13 Doc 76 Filed 09/30/19 Entered 09/30/19 13:22:42 Page 3of5

Debtor's Certification and Motion for Entry of Chapter 13 Discharge

Page 3

Case # 14-34439-SGJ-13

Certificate of Service

| hereby certify that a copy of the foregeing "Debtor's Certification and Motion for Entry of Chapter 13 Discharg
Pursuant to 11 U.S.C. Section 1328(a)" has been served by electronic notice and/or United States First Class

Debtor:
Attorney:
Creditor(s):

Paul Saputo, 5331 E Mockingbird Lane #240, Dallas, Tx 75206

holly B Guelich, 12880 Hillcrest Rd Suite J233, Dallas, Tx 75230

American Express Bank Fsb, Co Becket And Lee Llp, Po Box 3001, Malvern, Pa 19355-0701
American Express Centurion, Becket And Lee Lip, Po Box 3001, Malvern, Pa 19355-0701
Andrea Pillaro, 815 Pasadena, Metairie,La 70001

Barclays Bank, Po Box 8803, Wilmington, De 19899

Blonde Design Studio, 214 Wynne, Houma, La 70360

Bourgeois Bennett Lic, Po Box 60600, New Orleans, La 70160

Capital Services Inc, Po Box 1831, Austin, Tx 78787

Cashcall Inc, Weinstein Riley Et Al, 2001 Western Ave Ste 400, Seattle, Wa 98121
Cashcall Inc, Weinstein Riley Et Al, Po Box 3978, Seattle, Wa 98124

Cerastes Llc, Weinstein Riley Et Al, 2001 Western Ave Ste 400, Seattle, Wa 98121
Cerastes Llc, Weinstein Riley Et Al, Po Box 3978, Seattle, Wa 98124-3978
Charlotte Kee Paramell Lic, 1515 Webster St Apt B, New Orleans, La 70118
Discover Bank, Discover Products Inc, Po Box 3025, New Albany, Oh 43054

Duke University, 2127 Campus Drive Po Box 90755, Durham, Ne 27708

Ecme, Lock Box No 8682, Po Box 16478, St Paul, Mn 55116-0478

Eeme, Po Box 16408, St Paul, Mn 55116

Facebook, Attn Legal Dept, 1601 Willow Ave, Menlo Park, Ca 94025

Federal Express. 942 South Shady Grove, Memphis, Tn 38120

Geico, 4201 Spring Valley Rd, Dallas, Tx 75244-3964

Goodwin And Harrison Lip, Po Box 8278, The Woodlands, Tx 77387-8278

Google, Po Box 288, Tonawanda, Ny 14151

Hadley Berstein, 4922 Baronne St, New Orleans, La 70115

Independent Bank Of Texas, Po Box 3035, Mckinney, Tx 75070

Independent Bank, 1600 Redbud Blvd, Suite 300, Mckinney, Tx

Interna] Revenue Service, Po Box 7317, Philadelphia, Pa 19101-7317

Internal Revenue Service, Po Box 7346, Philadelphia, Pa 19101-7346

Jeffrey Preis, 21 Farnham Place, Metairie, La 70005

Jill, Kemp Lewis, 3005 Northridge Drive, Farmington, Nm 87401

Julie Saputo, 6755 Milne Blvd, New Orleans, La 70124

Lending Club Corporation, 71 Stevenson Ste 300, San Francisco, Ca 94105
Lending Club Corporation, Dept 34268, Po Box 39000, San Francisco, Ca 94139
Loveriche, 1015 S Crocker St R22, Los Angeles, Ca 90021

Lvnv Funding Lic, Resurgent Capital Services. Po Box 10587, Greenville, Sc 29603
Megan Juneau, 9368 Prince Charles, Denham Springs, La 70726

Merrill, 771 Thora Blvd, Shreveport, La 71106

Offerman And King Lip, 6420 Wellington Place, Beaumont, Tx 77706

Office Of The Attorney General, Main Justice Building Room 5111, 10Th & Constitution Ave Nw, Washington,
De 20530

Paychex, 401 Whitney Ave, Gretna, La 70056

Powerpay Lic, 320 Cumberland Ave, Portland, Me 04101

Prosper Marketplace Inc, 221 Main St Ste 300, San Francisco, Ca 94105

Reed Lyon, Ca5 705 08 01, 1336 Mason St, San Francisco, Ca 94133

Rise Credit Of Delaware, 42 Reads Way Suite A, New Castle, De 19720
Case 14-34439-sgj13 Doc 76 Filed 09/30/19 Entered 09/30/19 13:22:42 Page4of5

Debtor's Certification and Motion for Entry of Chapter 13 Discharge
Page 4
Case # 14-34439-SGJ-13

Certificate of Service (Cont'd)

Sallie Mae Servicing, Po Box 9500, Wilkes Barre, Pa 18773-9500

Sher Garner Cahill Richter Klein, 909 Poydras St Suite 2800, New Orleans, La 70112

Showroom, The California Market Center, 110 E 9Th St Ste BS73, Los Angeles, Ca 900789

Springleaf Financial Services Of Louisiana, Springleaf Financial, Po Box 3251, Evansville, In 47731-3251
State Comptroller, Revenue Accounting Div Bankrup, Po Box 13528, Austin, Tx 78711

State Of Delaware, Po Box 5509, Binghampton, Ny 13902

Tennessee Student Assistance Corporation, Co Office Of Tennessee Attorney General, Po Box 20207,
Nashville, Tn 37202-0207

United States Department Of Education, Po Box 790321, St Louis, Mo 63197

Us Attorney, 1100 Commerce St 3Rd Fl, Dallas, Tx 75242-1699

Us Department Of Education, Claims Filing Unit, Po Box 8973, Madison, Wi 53708-8973

Us Department Of Education, Po Box 7860, Madison, Wi 53707-7860

Vinson & Elkins Llp, 1001 Fannin Suite 2500, Houston, Tx 77002

Ymi Jeanswear, 1155 S Boyle Ave, Los Angeles, Ca 90023

thal “Aso

HOLLY B GUELICH
Case 14-34439-sgj13 Doc 76 Filed 09/30/19 Entered 09/30/19 13:22:42 Page5of5

 

 

 

 

Certificate Number: 17082-TXN-DE-025025947
Bankruptcy Case Number: 14-34439

EUV NET A 01

-TXN-DE-025025947

CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on February 16, 2015, at 9:36 o'clock PM MST, PAUL SAPUTO
Jr completed a course on personal financial management given by internet by
Summit Financial Education, Inc., a provider approved pursuant to 11 U.S.C. §
111 to provide an instructional course concerning personal financial management
in the Northern District of Texas.

Date: February 16, 2015 By: /s/Orsolya K Lazar
Name: Orsolya K Lazar

Title: Executive Director

 

 

 

 
